EXHIBIT Internet Gold - Golden Lines Ltd. announces that the company completed a private placement of NIS 130 million of its Series C Debentures to Israeli institutional investors PETACH-TIKVA, Israel, February 28, 2011 - Internet Gold - Golden Lines (NASDAQ and TASE: IGLD), today announced that it has completed a private placement of NIS 130 million (US $35.6 million) of its Series C Debentures to a number of Israeli institutional investors. The private placement was carried out as an increase to the outstanding Series C Debentures of the Company, which were first issued in September The Debenture offering price in the private placement is NIS 1.0275 per debenture, which represents a yield of 4.2% (on the aggregate NIS 130,000,000 principal amount of the issued debentures). The aggregate proceeds to the Company are approximately NIS 133.6 million (US $36.5 million). Midroog Ltd., an Israeli rating agency, affiliated with Moody’s, announced that it assigned its "A3" rating (local scale) for an additional placement of up to NIS 130 million of new Series C Debentures, which were issued by the Company in the transaction. The private placement was offered to Israeli institutional investors pursuant to Regulation S under the U.S. Securities Act of 1933. The newly issued Series C Debentures will not be registered under the Securities Act and may not be offered or sold in the United States or to U.S. persons unless they are registered under the Securities Act or an exemption from registration is available. The terms of the newly issued Series C Debentures will be identical to the terms of Series C Debentures issued in September 2010. The newly issued Series C Debentures will be listed on the Tel Aviv Stock Exchange, subject to exchange approval and initial re-sales will be restricted by applicable securities laws. The Israeli Tax Authority approved the formula for calculating the adjusted discount rate for all Series C Debentures, for taxation purposes (the "Approval").
